ORDER
This case came before the Supreme Court for oral argument on December 5, 2012, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not summarily be decided. After hearing the arguments and reviewing the memoranda of the parties, we conclude that cause has been shown.
Accordingly, the case is assigned to the regular calendar for full briefing and argument. The appellant’s brief will be due within forty days of this order. Further briefing shall be in accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure. The appellant may file a motion with this Court for the appointment of counsel, if he so chooses.